Exhibit 10.1

 

 

INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT

dated as of

May 18, 2015,

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS, INC.,

GOLDMAN SACHS BANK, USA,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBC CAPITAL MARKETS, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

UBS SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT dated as of May 18, 2015 (this
“Agreement”), among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(“Parent”), the Subsidiary Guarantors listed on the signature pages hereto, the
2019 Incremental Term G Lenders listed on the signature pages hereto, the 2021
Incremental Term H Lenders listed on the signature pages hereto, the other
Lenders listed on the signature pages hereto and CREDIT SUISSE AG, as
Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENT

A. Reference is made to the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, February 2, 2012, and January 27,
2014, and as further amended as of March 9, 2015 (as heretofore amended,
supplemented, amended and restated or otherwise modified, the “Credit
Agreement”), among the Borrower, Parent, the Lenders from time to time party
thereto and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders.

B. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

C. Parent, the Borrower and the Subsidiary Guarantors are party to one or more
of the Security Documents, pursuant to which, among other things, Parent and the
Subsidiary Guarantors Guaranteed the Obligations of the Borrower under the
Credit Agreement and provided security therefor.

D. Pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested
that the persons set forth on Schedule I hereto (together with their permitted
successors and assigns, the “Incremental 2019 Term G Lenders”) commit to make
Incremental Term Loans to the Borrower on the Effective Date (as defined below)
in an aggregate principal amount of $1,600,000,000.00 (the “Incremental 2019
Term G Loans”; the commitment of each Incremental 2019 Term G Lender to provide
its applicable portion of the Incremental 2019 Term G Loans, an “Incremental
2019 Term G Loan Commitment”).

E. Pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested
that the persons set forth on Schedule II hereto (together with their permitted
successors and assigns, the “Incremental 2021 Term H Lenders”) commit to make
Incremental Term Loans to the Borrower on the Effective Date (as defined below)
in an aggregate principal amount of $2,943,957,253.38 (the “Incremental 2021
Term H Loans”; the commitment of each Incremental 2021 Term H Lender to provide
its applicable portion of the Incremental 2021 Term H Loans, an “Incremental
2021 Term H Loan Commitment”).

 

2



--------------------------------------------------------------------------------

F. The Incremental 2019 Term G Lenders are willing to make the Incremental 2019
Term G Loans to the Borrower on the Effective Date on the terms and subject to
the conditions set forth herein and in the Credit Agreement.

G. The Incremental 2021 Term H Lenders are willing to make the Incremental 2021
Term H Loans to the Borrower on the Effective Date on the terms and subject to
the conditions set forth herein and in the Credit Agreement.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Terms Generally. (a) Capitalized terms used but not otherwise defined
herein (including in the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
This Agreement shall be a “Loan Document” and an “Incremental Term Loan
Assumption Agreement” for all purposes of the Credit Agreement and the other
Loan Documents.

(b) The making of the Incremental 2019 Term G Loans and the use of proceeds
thereof described in Section 2 hereof, the making of the Incremental 2021 Term H
Loans and the use of proceeds thereof described in Section 3 hereof, the
amendment described in Section 4 hereof and the payment of fees and expenses
with respect to each of the foregoing, in each case on the Effective Date, are
collectively referred to herein as the “Transactions”.

SECTION 2. Incremental 2019 Term G Loans. (a) On the terms and subject to the
conditions set forth herein and in the Credit Agreement and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
each Incremental 2019 Term G Lender agrees, severally and not jointly, to make,
on the Effective Date, an Incremental 2019 Term G Loan to the Borrower in an
aggregate principal amount equal to its Incremental 2019 Term G Loan Commitment.
Amounts paid or prepaid in respect of the Incremental 2019 Term G Loans may not
be reborrowed.

(b) The Incremental 2019 Term G Loan Commitment of each Incremental 2019 Term G
Lender shall automatically terminate upon the making of the Incremental 2019
Term G Loans on the Effective Date.

(c) The proceeds of the Incremental 2019 Term G Loans are to be used by the
Borrower solely to prepay 2021 Term D Loans that are outstanding on the
Effective Date immediately prior to giving effect to this Agreement.

 

3



--------------------------------------------------------------------------------

(d) The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of each Incremental 2019 Term G Lender, the principal
amount of each Incremental 2019 Term G Loan of such Incremental 2019 Term G
Lender as provided in Section 2.11(a)(vi) of the Credit Agreement and Exhibit A
hereto.

(e) The Incremental 2019 Term G Loans shall constitute Incremental Term Loans,
Other Term Loans, Refinancing Incremental Term Loans and Term Loans for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
the terms that are set forth in Exhibit A hereto. Except to the extent provided
in Exhibit A hereto or in this Agreement, the terms and conditions of the
Incremental 2019 Term G Loans shall be identical to those of the 2021 Term D
Loans. For all purposes under the Third Restated Credit Agreement and the other
Loan Documents, the Incremental 2019 Term G Loans may, from time to time, be
referred to as the “2019 Term G Loans”.

SECTION 3. Incremental 2021 Term H Loans. (a) On the terms and subject to the
conditions set forth herein and in the Credit Agreement and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
each Incremental 2021 Term H Lender agrees, severally and not jointly, to make,
on the Effective Date, an Incremental 2021 Term H Loan to the Borrower in an
aggregate principal amount equal to its Incremental 2021 Term H Loan Commitment.
Amounts paid or prepaid in respect of the Incremental 2021 Term H Loans may not
be reborrowed.

(b) The Incremental 2021 Term H Loan Commitment of each Incremental 2021 Term H
Lender shall automatically terminate upon the making of the Incremental 2021
Term H Loans on the Effective Date.

(c) The proceeds of the Incremental 2021 Term G Loans are to be used by the
Borrower solely to prepay 2021 Term D Loans that are outstanding on the
Effective Date immediately prior to giving effect to this Agreement.

(d) The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of each Incremental 2021 Term H Lender, the principal
amount of each Incremental 2021 Term H Loan of such Incremental 2021 Term H
Lender as provided in Section 2.11(a)(vi) of the Credit Agreement and Exhibit B
hereto.

(e) The Incremental 2021 Term H Loans shall constitute Incremental Term Loans,
Other Term Loans, Refinancing Incremental Term Loans and Term Loans for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
the terms that are set forth in Exhibit B hereto. Except to the extent provided
in Exhibit B hereto or in this Agreement, the terms and conditions of the
Incremental 2021 Term H Loans shall be identical to those of the 2021 Term D
Loans. For all purposes under the Third Restated Credit Agreement and the other
Loan Documents, the Incremental 2019 Term G Loans may, from time to time, be
referred to as the “2021 Term H Loans”.

 

4



--------------------------------------------------------------------------------

SECTION 4. Amendment to the Credit Agreement. Immediately after the incurrence
of the Incremental 2019 Term G Loans and the use of proceeds thereof and subject
to the satisfaction of the conditions set forth in Section 6 hereof, the Lenders
party hereto hereby agree that references to “January 27, 2021” in the
definition of “2019 Term G Loan Maturity Date” (as defined in Exhibit A hereto)
shall be amended to “December 31, 2019”.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each of Parent, the Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders (including the
Incremental 2019 Term G Lenders and the Incremental 2021 Term H Lenders), the
Administrative Agent, the Issuing Banks and the Collateral Agent that, after
giving effect to this Agreement and the transaction contemplated hereby:

(a) This Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(b) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the Effective Date as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects as of such earlier date (it being
understood and agreed that the Transactions (as defined in this Agreement) shall
be deemed to be the Subject Transactions for the purposes of the representation
and warranty made in Section 3.22 of the Credit Agreement).

(c) No Default or Event of Default has occurred and is continuing.

(d) None of the Security Documents in effect on the Effective Date will be
rendered invalid, non-binding or unenforceable against any Loan Party as a
result of this Agreement. The Guarantees created under such Security Documents
will continue to guarantee the Obligations (as the Obligations are modified
hereunder) to the same extent as they guaranteed the Obligations immediately
prior to the Effective Date. Upon the filing of the Mortgage Amendments (as
defined below), the Liens created under such Security Documents will continue to
secure the Obligations (as the Obligations are modified hereunder), and will
continue to be perfected, in each case, to the same extent as they secured the
Obligations or were perfected immediately prior to the Effective Date.

 

5



--------------------------------------------------------------------------------

SECTION 6. Effectiveness. This Agreement shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Effective Date”):

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Agreement that, when taken together, bear the signatures of
Parent, the Borrower, each Subsidiary Guarantor, each Incremental 2019 Term G
Lender, each Incremental 2021 Term H Lender and the Required Lenders (determined
immediately after giving effect to the incurrence of the Incremental 2019 Term G
Loans and the Incremental 2021 Term H Loans and the use of proceeds thereof).

(b) The Administrative Agent shall have received a favorable written opinion of
(i) Bass, Berry & Sims PLC, counsel for Parent and the Borrower, substantially
to the effect set forth on Exhibit C-1 and (ii) the general counsel of Parent,
substantially to the effect set forth in Exhibit C-2.

(c) The Administrative Agent shall have received (i) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of its state of organization; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of (1) the by-laws (or
equivalent thereof) and (2) the certificate or articles of incorporation,
certified as of a recent date by the Secretary of State of the applicable state
of organization, in each case of such Loan Party as in effect on the Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (or, if such by-laws (or equivalent thereof) or
certificate or articles of incorporation have not been amended or modified since
any delivery thereof to the Administrative Agent on the Closing Date, the First
Restatement Effective Date, the Second Restatement Effective Date, the Third
Restatement Effective Date or the effective date of Amendment No. 1, as
applicable, certifying that no such amendment or modification has occurred),
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent thereof) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing this Agreement or
any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Effective Date, including upfront fees (which may
be in the form of original issue discount) in the amounts agreed with each
Incremental 2019 Term G Lender and each Incremental 2021 Term H Lender and, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.

(f) The Security Documents shall be in full force and effect on the Effective
Date, and the Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document.

The Administrative Agent shall notify the Borrower, the Incremental 2019 Term G
Lenders, the Incremental 2021 Term H Lenders and the other Lenders under the
Credit Agreement of the Effective Date and such notice shall be conclusive and
binding.

SECTION 7. Effect of this Amendment. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Agreement shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein.

(b) From and after the Effective Date, any reference to the Credit Agreement
shall mean the Credit Agreement as modified by this Agreement.

SECTION 8. Reaffirmation; Further Assurances. (a) Each of Parent, the Borrower
and each of the Subsidiary Guarantors identified on the signature pages hereto
(collectively, Parent, the Borrower and such Subsidiary Guarantors, the
“Reaffirming Loan Parties”) hereby acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Agreement and the
transactions contemplated hereby. Each Reaffirming Loan Party hereby consents to
this Agreement and the transactions contemplated hereby, and hereby confirms its
respective guarantees (including in respect of the Incremental 2019 Term G Loans
and the Incremental 2021 Term H Loans), pledges and grants of security interests
(including in respect of the Incremental 2019 Term G Loans and the Incremental
2021 Term H Loans), as applicable, under each of the Loan Documents to which it
is party, and agrees that, notwithstanding the effectiveness of this Agreement
and the transactions contemplated hereby, such guarantees, pledges and grants of
security interests shall continue to be in full force and effect and shall

 

7



--------------------------------------------------------------------------------

accrue to the benefit of the Secured Parties (including in respect of the
Incremental 2019 Term G Lenders and the Incremental 2021 Term H Lenders). Each
of the Reaffirming Loan Parties further agrees to take any action that may be
required or that is reasonably requested by the Administrative Agent to effect
the purposes of this Agreement, the transactions contemplated hereby or the Loan
Documents and hereby reaffirms its obligations under each provision of each Loan
Document to which it is party.

(b) Within 90 days after the Effective Date (or such later date as the
Administrative Agent in its sole discretion may permit) the Borrower shall
deliver, with respect to each Mortgage encumbering a Mortgaged Property, either
(x) an amendment thereof (each, a “Mortgage Amendment”), setting forth such
changes as are reasonably necessary to reflect that the lien securing the
Obligations under the Credit Agreement encumbers such Mortgaged Property and to
further grant, preserve, protect, confirm and perfect the first-priority lien
and security interest thereby created and perfected, and opinions by local
counsel reasonably acceptable to the Administrative Agent regarding the
enforceability of each such Mortgage Amendment, or (y) opinions or other written
confirmations from local counsel reasonably acceptable to the Administrative
Agent stating, to the reasonably satisfaction of the Administrative Agent, that
no such Mortgage Amendment is required with respect to a Mortgaged Property, in
each case in substantially the same form as those Mortgage Amendments and local
counsel opinions delivered to the Administrative Agent in connection with the
Third Restatement Effective Date, except for those changes necessary to reflect
the transactions contemplated hereby, and each of the foregoing being in all
respects reasonably acceptable to the Administrative Agent.

SECTION 9. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Agreement), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

SECTION 10. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 12. No Novation. This Agreement shall not extinguish the obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith.

 

8



--------------------------------------------------------------------------------

Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of the
Borrower under the Credit Agreement or any Loan Party under any other Loan
Document from any of its obligations and liabilities thereunder. The Credit
Agreement and each of the other Loan Documents shall remain in full force and
effect, until and except as modified hereby or thereby in connection herewith or
therewith.

SECTION 13. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 14. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 15. Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC., by

/s/ Rachel A. Seifert

Name: Rachel A. Seifert Title: Executive Vice President, Secretary and General
Counsel COMMUNITY HEALTH SYSTEMS, INC., by

/s/ Rachel A. Seifert

Name: Rachel A. Seifert Title: Executive Vice President, Secretary and General
Counsel

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank, by

/s/ Robert Hetu

Name: Robert Hetu Title: Authorized Signatory by

/s/ Lingzi Huang

Name: Lingzi Huang Title: Authorized Signatory

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Issuing Bank, by

/s/ Monique Gasque

Name: Monique Gasque Title: Vice President by

 

Name: Title:

 

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION]



--------------------------------------------------------------------------------

Abilene Hospital, LLC

 

Abilene Merger, LLC

 

Affinity Health Systems, LLC

 

Affinity Hospital, LLC

 

Amory HMA, LLC

 

Anna Hospital Corporation

 

Anniston HMA, LLC

 

Bartow HMA, LLC

 

Berwick Hospital Company, LLC

 

Big Bend Hospital Corporation

 

Big Spring Hospital Corporation

 

Biloxi H.M.A., LLC

 

Birmingham Holdings II, LLC

 

Birmingham Holdings, LLC

 

Blackwell HMA, LLC

 

Blue Island Hospital Company, LLC

 

Blue Island Illinois Holdings, LLC

 

Bluefield Holdings, LLC

 

Bluefield Hospital Company, LLC

 

Bluffton Health System LLC

 

Brandon HMA, LLC

 

Brevard HMA Holdings, LLC

 

Brevard HMA Hospitals, LLC

 

Brownwood Medical Center, LLC

  

Mayes County HMA, LLC

 

McKenzie Tennessee Hospital Company, LLC

 

McNairy Hospital Corporation

 

MCSA, L.L.C.

 

Medical Center of Brownwood, LLC

 

Melbourne HMA, LLC

 

Merger Legacy Holdings, LLC

 

Mesquite HMA General, LLC

 

Metro Knoxville HMA, LLC

 

Mississippi HMA Holdings I, LLC

 

Mississippi HMA Holdings II, LLC

 

MMC of Nevada, LLC

 

Moberly Hospital Company, LLC

 

Monroe HMA, LLC

 

MWMC Holdings, LLC

 

Naples HMA, LLC

 

Natchez Hospital Company, LLC

 

National Healthcare of Leesville, Inc.

 

National Healthcare of Mt. Vernon, Inc.

 

Navarro Regional, LLC

 

NC-DSH, LLC

 

Northampton Hospital Company, LLC

 

Northwest Arkansas Hospitals, LLC

 

Northwest Hospital, LLC

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

Bullhead City Hospital Corporation

 

Bullhead City Hospital Investment Corporation

 

Campbell County HMA, LLC

 

Carlisle HMA, LLC

 

Carlsbad Medical Center, LLC

 

Carolinas JV Holdings General, LLC

 

Central Florida HMA Holdings, LLC

 

Central States HMA Holdings, LLC

 

Centre Hospital Corporation

 

Chester HMA, LLC

 

CHHS Holdings, LLC

 

CHS Kentucky Holdings, LLC

 

CHS Pennsylvania Holdings, LLC

 

CHS Virginia Holdings, LLC

 

CHS Washington Holdings, LLC

 

Citrus HMA, LLC

 

Clarksdale HMA, LLC

 

Clarksville Holdings II, LLC

 

Clarksville Holdings, LLC

 

Cleveland Hospital Corporation

 

Cleveland Tennessee Hospital Company, LLC

 

Clinton HMA, LLC

 

Clinton Hospital Corporation

 

Coatesville Hospital Corporation

  

NOV Holdings, LLC

 

NRH, LLC

 

Oak Hill Hospital Corporation

 

Oro Valley Hospital, LLC

 

Palmer-Wasilla Health System, LLC

 

Payson Hospital Corporation

 

Pennsylvania Hospital Company, LLC

 

Phillips Hospital Corporation

 

Phoenixville Hospital Company, LLC

 

Poplar Bluff Regional Medical Center, LLC

 

Port Charlotte HMA, LLC

 

Pottstown Hospital Company, LLC

 

Punta Gorda HMA, LLC

 

QHG Georgia Holdings II, LLC

 

QHG Georgia Holdings, Inc.

 

QHG of Bluffton Company, LLC

 

QHG of Clinton County, Inc.

 

QHG of Enterprise, Inc.

 

QHG of Forrest County, Inc.

 

QHG of Fort Wayne Company, LLC

 

QHG of Hattiesburg, Inc.

 

QHG of Massillon, Inc.

 

QHG of South Carolina, Inc.

 

QHG of Spartanburg, Inc.

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

Cocke County HMA, LLC

 

College Station Medical Center, LLC

 

College Station Merger, LLC

 

Community GP Corp.

 

Community Health Investment Company, LLC

 

Community LP Corp.

 

CP Hospital GP, LLC

 

CPLP, LLC

 

Crestwood Hospital LP, LLC

 

Crestwood Hospital, LLC

 

CSMC, LLC

 

CSRA Holdings, LLC

 

Deaconess Holdings, LLC

 

Deaconess Hospital Holdings, LLC

 

Deming Hospital Corporation

 

Desert Hospital Holdings, LLC

 

Detar Hospital, LLC

 

DHFW Holdings, LLC

 

DHSC, LLC

 

Dukes Health System, LLC

 

Dyersburg Hospital Corporation

 

Emporia Hospital Corporation

 

Evanston Hospital Corporation

 

Fallbrook Hospital Corporation

  

QHG of Springdale, Inc.

 

Quorum Health Resources, LLC

 

Red Bud Hospital Corporation

 

Red Bud Illinois Hospital Company, LLC

 

Regional Hospital of Longview, LLC

 

River Oaks Hospital, LLC

 

River Region Medical Corporation

 

Rockledge HMA, LLC

 

ROH, LLC

 

Roswell Hospital Corporation

 

Ruston Hospital Corporation

 

Ruston Louisiana Hospital Company, LLC

 

SACMC, LLC

 

Salem Hospital Corporation

 

San Angelo Community Medical Center, LLC

 

San Angelo Medical, LLC

 

San Miguel Hospital Corporation

 

Scranton Holdings, LLC

 

Scranton Hospital Company, LLC

 

Scranton Quincy Holdings, LLC

 

Scranton Quincy Hospital Company, LLC

 

Sebastian Hospital, LLC

 

Sebring Hospital Management Associates, LLC

 

Seminole HMA, LLC

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

Florida HMA Holdings, LLC

 

Foley Hospital Corporation

 

Forrest City Arkansas Hospital Company, LLC

 

Forrest City Hospital Corporation

 

Fort Payne Hospital Corporation

 

Fort Smith HMA, LLC

 

Frankfort Health Partner, Inc.

 

Franklin Hospital Corporation

 

Gadsden Regional Medical Center, LLC

 

Galesburg Hospital Corporation

 

Granbury Hospital Corporation

 

Granite City Hospital Corporation

 

Granite City Illinois Hospital Company, LLC

 

Greenville Hospital Corporation

 

GRMC Holdings, LLC

 

Hallmark Healthcare Company, LLC

 

Hamlet H.M.A., LLC

 

Health Management Associates, Inc.

 

Health Management General Partner I, LLC

 

Health Management General Partner, LLC

 

HMA Fentress County General Hospital, LLC

 

HMA Santa Rosa Medical Center, LLC

 

HMA Services GP, LLC

 

Hobbs Medco, LLC

  

Sharon Pennsylvania Holdings, LLC

 

Sharon Pennsylvania Hospital Company, LLC

 

Shelbyville Hospital Corporation

 

Siloam Springs Arkansas Hospital Company, LLC

 

Siloam Springs Holdings, LLC

 

Southeast HMA Holdings, LLC

 

Southern Texas Medical Center, LLC

 

Southwest Florida HMA Holdings, LLC

 

Spokane Valley Washington Hospital Company, LLC

 

Spokane Washington Hospital Company, LLC

 

Statesville HMA, LLC

 

Tennyson Holdings, LLC

 

Tomball Texas Holdings, LLC

 

Tomball Texas Hospital Company, LLC

 

Tooele Hospital Corporation

 

Triad Healthcare Corporation

 

Triad Holdings III, LLC

 

Triad Holdings IV, LLC

 

Triad Holdings V, LLC

 

Triad Nevada Holdings, LLC

 

Triad of Alabama, LLC

 

Triad of Oregon, LLC

 

Triad-ARMC, LLC

 

Triad-El Dorado, Inc.

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

Hospital Management Associates, LLC

 

Hospital of Barstow, Inc.

 

Hospital of Fulton, Inc.

 

Hospital of Louisa, Inc.

 

Hospital of Morristown, Inc.

 

Jackson HMA, LLC

 

Jackson Hospital Corporation (KY)

 

Jackson Hospital Corporation (TN)

 

Jefferson County HMA, LLC

 

Jourdanton Hospital Corporation

 

Kay County Hospital Corporation

 

Kay County Oklahoma Hospital Company, LLC

 

Kennett HMA, LLC

 

Key West HMA, LLC

 

Kirksville Hospital Company, LLC

 

Knoxville HMA Holdings, LLC

 

Lakeway Hospital Corporation

 

Lancaster Hospital Corporation

 

Las Cruces Medical Center, LLC

 

Lea Regional Hospital, LLC

 

Lehigh HMA, LLC

 

Lexington Hospital Corporation

 

Longview Clinic Operations Company, LLC

 

Longview Merger, LLC

  

Triad-Navarro Regional Hospital Subsidiary, LLC

 

Tunkhannock Hospital Company, LLC

 

Van Buren H.M.A., LLC

 

Venice HMA, LLC

 

VHC Medical, LLC

 

Vicksburg Healthcare, LLC

 

Victoria Hospital, LLC

 

Virginia Hospital Company, LLC

 

Warren Ohio Hospital Company, LLC

 

Warren Ohio Rehab Hospital Company, LLC

 

Watsonville Hospital Corporation

 

Waukegan Hospital Corporation

 

Waukegan Illinois Hospital Company, LLC

 

Weatherford Hospital Corporation

 

Weatherford Texas Hospital Company, LLC

 

Webb Hospital Corporation

 

Webb Hospital Holdings, LLC

 

Wesley Health System LLC

 

West Grove Hospital Company, LLC

 

WHMC, LLC

 

Wilkes-Barre Behavioral Hospital Company, LLC

 

Wilkes-Barre Holdings, LLC

 

Wilkes-Barre Hospital Company, LLC

 

Williamston Hospital Corporation

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

LRH, LLC

 

Lutheran Health Network of Indiana, LLC

 

Madison HMA, LLC

 

Marion Hospital Corporation

 

Marshall County HMA, LLC

 

Martin Hospital Corporation

 

Massillon Community Health System LLC

 

Massillon Health System LLC

 

Massillon Holdings, LLC

  

Winder HMA, LLC

 

Women & Children’s Hospital, LLC

 

Woodland Heights Medical Center, LLC

 

Woodward Health System, LLC

 

Yakima HMA, LLC

 

York Pennsylvania Holdings, LLC

 

York Pennsylvania Hospital Company, LLC

 

Youngstown Ohio Hospital Company, LLC

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

BROWNWOOD HOSPITAL, L.P. By:   Brownwood Medical Center, LLC Its:   General
Partner COLLEGE STATION HOSPITAL, L.P. By:   College Station Medical Center, LLC
Its:   General Partner LONGVIEW MEDICAL CENTER, L.P. By:   Regional Hospital of
Longview, LLC Its:   General Partner NAVARRO HOSPITAL, L.P. By:   Navarro
Regional, LLC Its:   General Partner QHG GEORGIA, LP By:   QHG Georgia Holdings
II, LLC Its:   General Partner VICTORIA OF TEXAS, L.P. By:   Detar Hospital, LLC
Its:   General Partner

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

CAROLINAS JV HOLDINGS, L.P. By:   Carolinas JV Holdings General, LLC Its:  
General Partner HEALTH MANAGEMENT ASSOCIATES, LP By:   Health Management General
Partner, LLC Its:   General Partner HMA HOSPITALS HOLDINGS, LP By:   Health
Management General Partner, LLC Its:   General Partner HOSPITAL MANAGEMENT
SERVICES OF FLORIDA, LP By:   HMA Services GP, LLC Its:   General Partner
TENNESSEE HMA HOLDINGS, LP By:   Health Management General Partner I, LLC Its:  
General Partner

 

By:   /s/ Rachel A. Seifert Name:   Rachel A. Seifert Title:   Executive Vice
President and Secretary Acting on behalf of each of the Subsidiary Guarantors
set forth above.

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT

 

Name of Institution:2 , by

 

Name: Title:

 

by1

 

Name: Title:

 

1  For any institution requiring a second signature line.

2  Signatures of the requisite number of other lenders are on file with the
Administrative Agent.

 

[SIGNATURE PAGE TO INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

LENDER NEW COMMITMENT FOR EXISTING 2021 TERM D LENDERS

LENDER NEW COMMITMENT

            , May     , 2015

This Lender New Commitment (this “Lender New Commitment”) is in respect of the
Incremental Term Loan Assumption Agreement (the “Amendment”) to the Third
Amended and Restated Credit Agreement dated as of July 25, 2007, as amended and
restated as of November 5, 2010, February 2, 2012, and January 27, 2014, and as
further amended as of March 9, 2015 (as heretofore amended, supplemented,
amended and restated or otherwise modified, the “Credit Agreement”), among
CHS/Community Health Systems, Inc., a Delaware corporation (the “Borrower”),
Community Health Systems, Inc., a Delaware corporation (“Parent”), the Lenders
party thereto and Credit Suisse AG, as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used and not otherwise defined
herein shall have the respective meanings given to such terms in the Amendment
or the Credit Agreement, as applicable. As used herein, “Existing Term Loans”
shall mean, collectively, all outstanding 2021 Term D Loans under the Credit
Agreement immediately prior to the effectiveness of the Amendment.

Check ONLY ONE of the six boxes below and execute and return a signature page
for each sub-fund. To ensure efficient processing of the repayment of your
Existing Term Loans, please do not leave this form blank. Existing Term Loans
should be set forth on a sub-account by sub-account basis, if applicable. Please
do not aggregate amounts held by sub-accounts into a single master fund, fund
manager or affiliates line item.

[Continued on next page]



--------------------------------------------------------------------------------

LENDER NEW COMMITMENT FOR EXISTING 2021 TERM D LENDERS

 

CONSENT AND CASHLESS SETTLEMENT OPTION 1 (BLENDED INCREMENTAL 2019 TERM G LOANS
AND INCREMENTAL 2021 TERM H LOANS)

¨    The undersigned Lender hereby consents to the Amendment and commits an
amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) to the Incremental 2019 Term G
Loans and Incremental 2021 Term H Loans and agrees to exchange (on a cashless
basis) 100% of the outstanding principal amount of the Existing Term Loans held
by such Lender (as set forth below) for an equal principal amount of Incremental
2019 Term G Loans and Incremental 2021 Term H Loans, distributed pro rata
between each such tranche based on the aggregate final allocated principal
amount of each such tranche, as set forth below. By choosing this option, the
undersigned Lender hereby (i) acknowledges and agrees that the Administrative
Agent may, in its sole discretion, elect not to allocate any amount of such
Lender’s Existing Term Loans for Incremental 2019 Term G Loans and Incremental
2021 Term H Loans or to allocate (on a cashless basis) less than 100% of the
principal amount of such Lender’s Existing Term Loans for Incremental 2019 Term
G Loans and Incremental 2021 Term H Loans (and which allocation may be other
than pro rata between the tranches), in which case the difference between the
current principal amount of such Lender’s Existing Term Loans and the allocated
principal amount of Incremental 2019 Term G Loans and Incremental 2021 Term H
Loans will be prepaid on the Effective Date and (ii) agrees to the terms of the
“Cashless Roll Letter” posted on or around the date hereof to each lender that
is a Lender (as such term is defined in the Credit Agreement) on the date
hereof, among the Borrower, Parent and Credit Suisse AG, as the Lender (as such
term is defined in the Credit Agreement) and the Administrative Agent, and shall
be a party to such “Cashless Roll Letter”, and be bound thereby, for all
purposes hereof and thereof.

 

Lender

   Amount of Existing Term Loans    $                $               
$                $                $            

Total

   $            

 

[Continued on next page]



--------------------------------------------------------------------------------

LENDER NEW COMMITMENT FOR EXISTING 2021 TERM D LENDERS

 

CONSENT AND ASSIGNMENT SETTLEMENT OPTION 2 (BLENDED INCREMENTAL 2019 TERM G
LOANS AND INCREMENTAL 2021 TERM H LOANS)

¨    The undersigned Lender hereby consents to the Amendment and agrees to have
an amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) prepaid on the Effective Date and
to purchase by assignment an equal principal amount of Incremental 2019 Term G
Loans and Incremental 2021 Term H Loans, distributed pro rata between each such
tranche based on the aggregate final allocated principal amount of each such
tranche, under the Amendment. By choosing this option, the undersigned Lender
hereby acknowledges and agrees that the Administrative Agent may, in its sole
discretion, elect not to allocate any Incremental 2019 Term G Loans and
Incremental 2021 Term H Loans to such Lender or to allocate to such Lender less
than 100% of the principal amount of such Lender’s Existing Term Loans for
Incremental 2019 Term G Loans and Incremental 2021 Term H Loans (and which
allocation may be other than pro rata between the tranches).

 

Lender

   Amount of Existing Term Loans    $                $               
$                $                $            

Total

   $            

CONSENT AND CASHLESS SETTLEMENT OPTION 3 (INCREMENTAL 2019 TERM G LOANS)

¨    The undersigned Lender hereby consents to the Amendment and commits an
amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) to the Incremental 2019 Term G
Loans and agrees to exchange (on a cashless basis) 100% of the outstanding
principal amount of the Existing Term Loans held by such Lender (as set forth
below) for Incremental 2019 Term G Loans in an equal principal amount, as set
forth below. By choosing this option, the undersigned Lender hereby
(i) acknowledges and agrees that the Administrative Agent may, in its sole
discretion, elect not to allocate any amount of such Lender’s Existing Term
Loans for Incremental 2019 Term G Loans or to allocate (on a cashless basis)
less than 100% of the principal amount of such Lender’s Existing Term Loans for
Incremental 2019 Term G Loans, in which case the difference between the current
principal amount of such Lender’s Existing Term Loans and the allocated
principal amount of Incremental 2019 Term G Loans will be prepaid on the
Effective Date and (ii) agrees to the terms of the “Cashless Roll Letter” posted
on or around the date hereof to each lender that is a Lender (as such term is
defined in the Credit Agreement) on the date hereof, among the Borrower, Parent
and Credit Suisse AG, as the Lender (as such term is defined in the Credit
Agreement) and the Administrative Agent, and shall be a party to such “Cashless
Roll Letter”, and be bound thereby, for all purposes hereof and thereof.

 

Lender

   Amount of Existing Term Loans    $                $               
$                $                $            

Total

   $            

 

[Continued on next page]



--------------------------------------------------------------------------------

LENDER NEW COMMITMENT FOR EXISTING 2021 TERM D LENDERS

 

CONSENT AND ASSIGNMENT SETTLEMENT OPTION 4 (INCREMENTAL 2019 TERM G LOANS)

¨    The undersigned Lender hereby consents to the Amendment and agrees to have
an amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) prepaid on the Effective Date and
to purchase by assignment Incremental 2019 Term G Loans under the Amendment in
an equal principal amount. By choosing this option, the undersigned Lender
hereby acknowledges and agrees that the Administrative Agent may, in its sole
discretion, elect not to allocate any Incremental 2019 Term G Loans to such
Lender or to allocate to such Lender less than 100% of the principal amount of
such Lender’s Existing Term Loans for Incremental 2019 Term G Loans.

 

Lender

   Amount of Existing Term Loans    $                $               
$                $                $            

Total

   $            

CONSENT AND CASHLESS SETTLEMENT OPTION 5 (INCREMENTAL 2021 TERM H LOANS)

¨    The undersigned Lender hereby consents to the Amendment and commits an
amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) to the Incremental 2021 Term H
Loans and agrees to exchange (on a cashless basis) 100% of the outstanding
principal amount of the Existing Term Loans held by such Lender (as set forth
below) for Incremental 2021 Term H Loans in an equal principal amount, as set
forth below. By choosing this option, the undersigned Lender hereby
(i) acknowledges and agrees that the Administrative Agent may, in its sole
discretion, elect not to allocate any amount of such Lender’s Existing Term
Loans for Incremental 2021 Term H Loans or to allocate (on a cashless basis)
less than 100% of the principal amount of such Lender’s Existing Term Loans for
Incremental 2021 Term H Loans, in which case the difference between the current
principal amount of such Lender’s Existing Term Loans and the allocated
principal amount of Incremental 2021 Term H Loans will be prepaid on the
Effective Date and (ii) agrees to the terms of the “Cashless Roll Letter” posted
on or around the date hereof to each lender that is a Lender (as such term is
defined in the Credit Agreement) on the date hereof, among the Borrower, Parent
and Credit Suisse AG, as the Lender (as such term is defined in the Credit
Agreement) and the Administrative Agent, and shall be a party to such “Cashless
Roll Letter”, and be bound thereby, for all purposes hereof and thereof.

 

Lender

   Amount of Existing Term Loans    $                $               
$                $                $            

Total

   $            

 

[Continued on next page]



--------------------------------------------------------------------------------

LENDER NEW COMMITMENT FOR EXISTING 2021 TERM D LENDERS

 

CONSENT AND ASSIGNMENT SETTLEMENT OPTION 6 (INCREMENTAL 2021 TERM H LOANS)

¨    The undersigned Lender hereby consents to the Amendment and agrees to have
an amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) prepaid on the Effective Date and
to purchase by assignment Incremental 2021 Term H Loans under the Amendment in
an equal principal amount. By choosing this option, the undersigned Lender
hereby acknowledges and agrees that the Administrative Agent may, in its sole
discretion, elect not to allocate any Incremental 2021 Term H Loans to such
Lender or to allocate to such Lender less than 100% of the principal amount of
such Lender’s Existing Term Loans for Incremental 2021 Term H Loans.

 

Lender

   Amount of Existing Term Loans    $                $               
$                $                $            

Total

   $            

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

LENDER NEW COMMITMENT FOR EXISTING 2021 TERM D LENDERS

IN WITNESS WHEREOF, the undersigned has caused this Lender New Commitment to be
duly executed and delivered by its proper and duly authorized officer(s).

 

Name of Institution: By:

 

Name: Title: If a second signature is necessary: By:

 

Name: Title:

 

Name of Fund Manager (if any):

 



--------------------------------------------------------------------------------

EXHIBIT A

2019 Term G Loans

Summary of Terms

 

Final Maturity and Amortization: The 2019 Term G Loans will mature on
January 27, 2021 (the “2019 Term G Loan Maturity Date”); provided that if on any
date prior to January 27, 2021 (any such date, a “Term G Reference Date”), an
aggregate principal amount in excess of $250,000,000 of (w) 2018 Term F Loans,
(x) 2018 Notes, (y) 2019 Notes and (z) any Indebtedness (“Refinanced
Indebtedness”) incurred to refinance or otherwise extend the maturity date of
2018 Term F Loans, 2018 Notes, 2019 Notes or Refinanced Indebtedness, is
outstanding and scheduled to mature or similarly become due on or prior to the
date that is ninety-one (91) days after the Term G Reference Date, the 2019 Term
G Loan Maturity Date shall instead be the Term G Reference Date; provided
further, that, in each case, if any such day is not a Business Day, the 2019
Term G Loan Maturity Date shall be the Business Day immediately preceding such
day. The 2019 Term G Loans may, from time to time, also be referred to as the
“Incremental 2019 Term G Loans”. For purposes of Section 2.11(a)(vi) of the
Credit Agreement, the Borrower shall pay to the Administrative Agent, for the
account of the Incremental 2019 Term G Lenders, on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
September, 2015 (each such date being called a “2019 Term G Loan Repayment
Date”), or if any such date is not a Business Day, on the next succeeding
Business Day, a principal amount of the 2019 Term G Loans (as adjusted from time
to time pursuant to Sections 2.12, 2.13(g) and 2.24(d) of the Credit Agreement)
equal to 0.25% of the aggregate principal amount of the 2019 Term G Loans
outstanding on the Effective Date, with the balance payable in full on the 2019
Term G Loan Maturity Date. All payments of principal made pursuant to this
paragraph shall be accompanied by accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment. Prepayment Premium:
If, prior to the date that is six months after the Effective Date, (i) all or
any portion of the 2019 Term G Loans are prepaid out of the proceeds of a
substantially concurrent issuance or incurrence of secured term loans and the
Effective Yield of such secured term loan financing is less than the Effective
Yield of the 2019 Term G Loans or (ii) a 2019 Term G Lender must assign its 2019
Term G Loans pursuant to Section 2.21 of the Credit Agreement as a result of its
failure to consent to an amendment that would reduce the Effective Yield then in
effect with respect to such 2019 Term G Loans then in each case the aggregate
principal amount so prepaid or assigned will be subject to a fee payable by the
Borrower, in each case equal to 1.0% of the principal amount thereof; provided
that the foregoing shall not apply to any prepayment of the 2019 Term G Loans
upon the occurrence of a Change in Control.



--------------------------------------------------------------------------------

MFN: The 2019 Term G Loans shall be entitled to the “most-favored nation”
pricing protections of Sections 2.24 and 2.27 of the Credit Agreement to the
same extent as the 2021 Term D Loans were entitled prior to giving effect to the
incurrence of the 2019 Term G Loans. Mandatory Prepayments: Notwithstanding the
provisions of Section 2.13(g) of the Credit Agreement, the proceeds of any Pari
Passu Debt shall not be required to be applied to prepay 2019 Term G Loans until
the 2018 Term F Loans have been repaid in full and until such time any such
proceeds shall be allocated to the payment of Term Loans in accordance with
Section 2.13(g) of the Credit Agreement as if no 2019 Term G Loans were
outstanding. From and after the time that the 2018 Term F Loans are no longer
outstanding, the proceeds of any Pari Passu Debt shall be applied in accordance
with Section 2.13(g) of the Credit Agreement without giving effect to the prior
sentence of this paragraph. Applicable Percentage: The Applicable Percentage
will be, with respect to any Eurodollar 2019 Term G Loan, 2.75% per annum, and
with respect to any ABR 2019 Term G Loan, 1.75% per annum. For the avoidance of
doubt, (a) in no event shall the Alternate Base Rate be less than, in the case
of the 2019 Term G Loans, 2.00%, and (b) in no event shall the LIBO Rate be less
than, in the case of the 2019 Term G Loans, 1.00%.



--------------------------------------------------------------------------------

EXHIBIT B

2021 Term H Loans

Summary of Terms

 

Final Maturity and Amortization: The 2021 Term H Loans will mature on
January 27, 2021 (the “2021 Term H Loan Maturity Date”); provided that if on any
date prior to January 27, 2021 (any such date, a “Term H Reference Date”), an
aggregate principal amount in excess of $250,000,000 of (v) 2018 Term F Loans,
(w) 2018 Notes, (x) 2019 Notes, (y) 2020 Notes and (z) any Indebtedness
(“Refinanced Indebtedness”) incurred to refinance or otherwise extend the
maturity date of 2018 Term F Loans, 2018 Notes, 2019 Notes, 2020 Notes or
Refinanced Indebtedness, is outstanding and scheduled to mature or similarly
become due on or prior to the date that is ninety-one (91) days after the Term H
Reference Date, the 2021 Term H Loan Maturity Date shall instead be the Term H
Reference Date; provided further, that, in each case, if any such day is not a
Business Day, the 2021 Term H Loan Maturity Date shall be the Business Day
immediately preceding such day. The 2021 Term H Loans may, from time to time,
also be referred to as the “Incremental 2021 Term H Loans”. For purposes of
Section 2.11(a)(vi) of the Credit Agreement, the Borrower shall pay to the
Administrative Agent, for the account of the Incremental 2021 Term H Lenders, on
the last Business Day of each March, June, September and December, commencing
with the last Business Day of September, 2015 (each such date being called a
“2021 Term H Loan Repayment Date”), or if any such date is not a Business Day,
on the next succeeding Business Day, a principal amount of the 2021 Term H Loans
(as adjusted from time to time pursuant to Sections 2.12, 2.13(g) and 2.24(d) of
the Credit Agreement) equal to 0.25% of the aggregate principal amount of the
2021 Term H Loans outstanding on the Effective Date, with the balance payable in
full on the 2021 Term H Loan Maturity Date. All payments of principal made
pursuant to this paragraph shall be accompanied by accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.
Prepayment Premium: If, prior to the date that is six months after the Effective
Date, (i) all or any portion of the 2021 Term H Loans are prepaid out of the
proceeds of a substantially concurrent issuance or incurrence of secured term
loans and the Effective Yield of such secured term loan financing is less than
the Effective Yield of the 2021 Term H Loans or (ii) a 2021 Term H Lender must
assign its 2021 Term H Loans pursuant to Section 2.21 of the Credit Agreement as
a result of its failure to consent to an amendment that would reduce the
Effective Yield then in effect with respect to such 2021 Term H Loans then in
each case the aggregate principal amount so prepaid or assigned will be subject
to a fee payable by the Borrower, in each case equal to 1.0% of the principal
amount thereof; provided that the foregoing shall not apply to any prepayment of
the 2021 Term H Loans upon the occurrence of a Change in Control.



--------------------------------------------------------------------------------

MFN: The 2021 Term H Loans shall be entitled to the “most-favored nation”
pricing protections of Sections 2.24 and 2.27 of the Credit Agreement to the
same extent as the 2021 Term D Loans were entitled prior to giving effect to the
incurrence of the 2021 Term H Loans. Mandatory Prepayments: Notwithstanding the
provisions of Section 2.13(g) of the Credit Agreement, the proceeds of any Pari
Passu Debt shall not be required to be applied to prepay 2021 Term H Loans until
the 2018 Term F Loans and the 2019 Term G Loans have been repaid in full and
until such time any such proceeds shall be allocated to the payment of Term
Loans in accordance with Section 2.13(g) of the Credit Agreement as if no 2021
Term H Loans were outstanding. From and after the time that the 2018 Term F
Loans and the 2019 Term G Loans are no longer outstanding, the proceeds of any
Pari Passu Debt shall be applied in accordance with Section 2.13(g) of the
Credit Agreement without giving effect to the prior sentence of this paragraph.
Applicable Percentage: The Applicable Percentage will be, with respect to any
Eurodollar 2021 Term H Loan, 3.00% per annum, and with respect to any ABR 2021
Term H Loan, 2.00% per annum. For the avoidance of doubt, (a) in no event shall
the Alternate Base Rate be less than, in the case of the 2021 Term H Loans,
2.00%, and (b) in no event shall the LIBO Rate be less than, in the case of the
2021 Term H Loans, 1.00%.



--------------------------------------------------------------------------------

EXHIBIT C-1

Form of Bass, Berry & Sims PLC Legal Opinion



--------------------------------------------------------------------------------

LOGO [g927305g47l83.jpg]

150 Third Avenue South, Suite 2800

Nashville, TN 37201

(615) 742-6200

May 18, 2015

Credit Suisse AG, as Administrative

            Agent, Collateral Agent, and Issuing Bank

Credit Suisse Securities (USA) LLC, as

            Sole Book Runner and Sole Lead Arranger,

Each of the Lenders party to the Credit Agreement

            described below

Ladies and Gentlemen:

We have acted as special counsel to (i) CHS/Community Health Systems, Inc., a
Delaware corporation (“Borrower”), (ii) Community Health Systems, Inc., a
Delaware corporation (“Parent”), and (iii) each of the Subsidiaries listed on
the Schedule of Guarantors attached hereto as Exhibit A (collectively, the
“Guarantors” and each a “Guarantor”), in connection with that certain
Incremental Term Loan Assumption Agreement, dated as of even date herewith (the
“Assumption”), among Parent, Borrower, the Guarantors, the Lenders listed on the
signature pages thereto and Credit Suisse, AG, as Administrative Agent and
Collateral Agent (the “Agent”). We have been requested by Borrower to render
this opinion pursuant to Section 6(b) of the Assumption. Reference is made to
that certain Third Amended and Restated Credit Agreement, dated as of
January 27, 2014, as amended by that certain Amendment No. 1 and Incremental
Term Loan Assumption Agreement, dated as of March 9, 2015 (as amended, the
“Credit Agreement”), among Parent, Borrower, the Agent, and the Lenders party
thereto. Parent, Borrower and the Guarantors are collectively referred to herein
as the “Opinion Entities” and each an “Opinion Entity”. References herein to the
“Delaware Opinion Entity” and “Delaware Opinion Entities” mean, individually and
collectively, Parent and Borrower. Capitalized terms used but not otherwise
defined herein have the same meanings as in the Credit Agreement.

In connection with this opinion, we have examined (i) the Credit Agreement and
(ii) the Assumption (sometimes herein referred to collectively as the
“Transaction Documents”).

We have also reviewed the certificate of incorporation and bylaws of each
Delaware Opinion Entity (collectively, the “Organizational Documents”), and such
corporate records of the Delaware Opinion Entities, such certificates of public
officials and such other matters regarding the Delaware Opinion Entities as we
have deemed necessary or appropriate for purposes of this



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

May 18, 2015

Page 26

 

opinion letter. As to factual matters, we have assumed the correctness of and
relied upon statements and other representations of the Delaware Opinion
Entities and the officers thereof set forth in the Transaction Documents and in
certificates provided pursuant to or in connection with the Transaction
Documents or otherwise provided to us, and upon certificates of public
officials, and we have made no independent inquiries or investigations. We have
assumed that all of the documents we have reviewed are the valid and binding
obligations of the parties thereto. For purposes of the opinions on the
existence and good standing of each Delaware Opinion Entity, we have relied
solely upon certificates of good standing of recent date issued by the Secretary
of State of Delaware.

In making such examination and in expressing our opinions, we have further
assumed, without investigation or inquiry:

SECTION 16. the due organization and existence of all parties to the Credit
Agreement, except to the extent that we express an opinion in Paragraph 1 below
regarding the existence of the Delaware Opinion Entities,

SECTION 17. the legal capacity of all natural persons,

SECTION 18. the due authorization of the Credit Agreement by all parties
thereto, except to the extent that we express an opinion in Paragraph 1 below
regarding the authorization of the Assumption by the Delaware Opinion Entities,

SECTION 19. the due execution and delivery of the Credit Agreement by all
parties thereto, except to the extent that we express an opinion in Paragraph 2
below regarding the execution and delivery of the Assumption by the Delaware
Opinion Entities,

SECTION 20. that all parties to the Credit Agreement have the legal right, power
and authority to enter into the Credit Agreement and to consummate the
transactions contemplated thereby, except to the extent that we express an
opinion in Paragraph 1 below regarding the corporate power and corporate
authority of the Delaware Opinion Entities,

SECTION 21. that all signatures on any executed documents furnished to us are
genuine, all original documents submitted to us are authentic originals and all
certified or other reproductions of documents submitted to us conform to the
original documents,

SECTION 22. that each Opinion Entity owns, beneficially and of record, the
property and/or interests in property that it purports to transfer, or in which
it purports to grant a lien or security interest, pursuant to the Credit
Agreement and the Guarantee and Collateral Agreement,

SECTION 23. that all property descriptions used in the Credit Agreement and the
Guarantee and Collateral Agreement accurately and sufficiently describe the
subject property,



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

May 18, 2015

Page 27

 

SECTION 24. that the security interests of the Credit Agreement and the
Guarantee and Collateral Agreement have attached and remain in full force and
effect under the law applicable thereto,

SECTION 25. that, notwithstanding any broader descriptions of the Collateral (as
defined in the Guarantee and Collateral Agreement) that may have been used in
the Credit Agreement or the Guarantee and Collateral Agreement, none of the
Collateral (as defined in the Guarantee and Collateral Agreement) consists of
as-extracted collateral or timber to be cut,

SECTION 26. no action has been taken to terminate or amend any of the UCC
financing statements on file as of January 27, 2014, listing an Opinion Party as
the debtor and the Agent as the secured party, relating to the Collateral (as
defined in the Guarantee and Collateral Agreement) of such debtor that is the
subject of the Guarantee and Collateral Agreement and that is indicated on such
financing statement, filed in the jurisdictions listed on Schedule 3.19 of the
Credit Agreement, other than amendments to continue the effectiveness thereof,
and

SECTION 27. that the indebtedness incurred and obligations undertaken pursuant
to the Credit Agreement and the Guarantee and Collateral Agreement have been
incurred and undertaken for adequate consideration.

Based upon the foregoing and subject to the assumptions, limitations and
qualifications herein set forth, we are of the opinion that:

(a) Each Delaware Opinion Entity is an existing Delaware corporation, in good
standing under the laws of Delaware. Each Delaware Opinion Entity has all
necessary corporate power and corporate authority to execute and deliver the
Assumption and to perform its obligations under the Assumption. The execution
and delivery of the Assumption and the performance of the provisions of the
Assumption have been duly authorized by all necessary corporate actions on the
part of the Delaware Opinion Entities.

(b) The Assumption has been duly executed and delivered by each Delaware Opinion
Entities.

(c) With respect to the Delaware Opinion Entities and, except in the case of
clause (b) below, each of the other Opinion Entities, the execution and delivery
of the Assumption, the performance of the provisions of the Assumption and the
consummation of the financing transaction that is the subject thereof do not
(a) violate any statute or regulation of the United States of America or the
Delaware General Corporation Law that are applicable to the Delaware Opinion
Entities or their assets and that, in our experience, are normally applicable to
transactions of the types contemplated by the Transaction Documents,
(b) contravene any Delaware Opinion Entity’s Organizational Documents, or
(c) constitute a default under or breach



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

May 18, 2015

Page 28

 

of the terms of, or an event that, with the lapse of time or the giving of
notice, or both, would constitute a default under or breach of, or result in the
creation or imposition of any Lien (other than Liens evidenced by the Loan
Documents in favor of the Agent and the Lenders) on the assets of any Opinion
Entity pursuant to the terms of, any agreement identified on Exhibit B hereto to
which an Opinion Entity is a party or by which it or its properties is bound.

(d) No authorization, consent or approval by any United States federal
governmental authority or any governmental authority in Delaware under the
Delaware General Corporation Law is required for the execution and delivery of
the Transaction Documents by the Opinion Entities.

(e) The execution and delivery of the Assumption will not, in and of itself,
result in the loss of perfection (if any) of any security interest perfected
under Article 9 of the Uniform Commercial Code as adopted in the State of
Delaware (the “Delaware UCC”) to the extent that such security interest was and
remained perfected under the Guarantee and Collateral Agreement under Article 9
of the Delaware UCC immediately prior to such execution and delivery. For the
avoidance of doubt, we express no opinion regarding (i) the creation, priority
or enforcement of any such security interest, (ii) the effect on such priority
of the execution and delivery of the Assumption or (iii) the perfection of any
such security interest.

The opinions expressed herein are limited to the federal laws of the United
States of America, the Delaware General Corporation Law and Article 9 of the
Delaware UCC. Our opinions regarding corporate power, corporate authority,
existence, authorization, execution and delivery of documents and other matters
of corporate law, and the Delaware UCC, are based solely upon our review of the
latest unofficial compilations of the Delaware General Corporation Law and
Article 9 of the Delaware UCC that were available to us, and we have not
examined any other Delaware statutes or any court decisions from Delaware.

The opinions expressed herein are qualified as follows:

(A) We express no opinion as to the title to any property or the priority of any
lien on or any security or other interest in any property.

(B) We express no opinion with respect to any matters that would require us to
perform a mathematical calculation or make a determination as to financial or
accounting matters (including but not limited to compliance or noncompliance
with financial covenants or ratios).

Our opinion is rendered as of the date hereof, and we assume no obligation to
advise you of changes in law or fact (or the effect thereof on the opinions
expressed herein) that hereafter may come to our attention.



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

May 18, 2015

Page 29

 

As used herein, “knowledge”, “known to us”, “to our knowledge” and any similar
expression refer solely to the current, actual knowledge, acquired during the
course of the representation described in the introductory paragraph of this
letter, of those attorneys in this firm who have rendered legal services in
connection with such representation (excluding any lawyers whose involvement has
been limited to reviewing this opinion as part of our firm’s opinion review
procedure).

The opinions rendered herein are solely for the benefit of the Agent, the
Lenders and their respective successors and assigns in connection with the
transactions that are the subject of the Transaction Documents, and this opinion
letter may not be delivered to or relied upon by any other person nor quoted or
reproduced in any report or other document without our prior written consent in
each case; provided, however, that a copy of this opinion letter may be
furnished to your regulators, accountants, attorneys and other professional
advisors for the purpose of confirming its existence, and this opinion letter
may be disclosed in connection with any legal or regulatory proceeding relating
to the subject matter hereof; and provided further that (i) reliance by any
assignee must be actual and reasonable under the circumstances existing at the
time of assignment, and (ii) each such assignee shall be deemed to have the
knowledge of the addressees as of the date hereof with respect to matters
related to the opinions rendered herein.

Very truly yours,



--------------------------------------------------------------------------------

Exhibit A

Subsidiary Guarantors

 

1. Abilene Hospital, LLC

2. Abilene Merger, LLC

3. Affinity Health Systems, LLC

4. Affinity Hospital, LLC

5. Amory HMA, LLC

6. Anna Hospital Corporation

7. Anniston HMA, LLC

8. Bartow HMA, LLC

9. Berwick Hospital Company, LLC

10. Big Bend Hospital Corporation

11. Big Spring Hospital Corporation

12. Biloxi H.M.A., LLC

13. Birmingham Holdings, LLC

14. Birmingham Holdings II, LLC

15. Blackwell HMA, LLC

16. Blue Island Hospital Company, LLC

17. Blue Island Illinois Holdings, LLC

18. Bluefield Holdings, LLC

19. Bluefield Hospital Company, LLC

20. Bluffton Health System LLC

21. Brandon HMA, LLC

22. Brevard HMA Holdings, LLC

23. Brevard HMA Hospitals, LLC

24. Brownwood Hospital, L.P.

25. Brownwood Medical Center, LLC

26. Bullhead City Hospital Corporation

27. Bullhead City Hospital Investment Corporation

28. Campbell County HMA, LLC

29. Carlisle HMA, LLC

30. Carlsbad Medical Center, LLC

31. Carolinas JV Holdings General, LLC

32. Carolinas JV Holdings, L.P.

33. Central Florida HMA Holdings, LLC

34. Central States HMA Holdings, LLC

35. Centre Hospital Corporation

36. Chester HMA, LLC

37. CHHS Holdings, LLC

38. CHS Kentucky Holdings, LLC

39. CHS Pennsylvania Holdings, LLC

40. CHS Virginia Holdings, LLC

41. CHS Washington Holdings, LLC

42. Citrus HMA, LLC



--------------------------------------------------------------------------------

43. Clarksdale HMA, LLC

44. Clarksville Holdings, LLC

45. Clarksville Holdings II, LLC

46. Cleveland Hospital Corporation

47. Cleveland Tennessee Hospital Company, LLC

48. Clinton HMA, LLC

49. Clinton Hospital Corporation

50. Coatesville Hospital Corporation

51. Cocke County HMA, LLC

52. College Station Hospital, L.P.

53. College Station Medical Center, LLC

54. College Station Merger, LLC

55. Community GP Corp.

56. Community Health Investment Company, LLC

57. Community LP Corp.

58. CP Hospital GP, LLC

59. CPLP, LLC

60. Crestwood Hospital, LLC

61. Crestwood Hospital LP, LLC

62. CSMC, LLC

63. CSRA Holdings, LLC

64. Deaconess Holdings, LLC

65. Deaconess Hospital Holdings, LLC

66. Deming Hospital Corporation

67. Desert Hospital Holdings, LLC

68. Detar Hospital, LLC

69. DHFW Holdings, LLC

70. DHSC, LLC

71. Dukes Health System, LLC

72. Dyersburg Hospital Corporation

73. Emporia Hospital Corporation

74. Evanston Hospital Corporation

75. Fallbrook Hospital Corporation

76. Florida HMA Holdings, LLC

77. Foley Hospital Corporation

78. Forrest City Arkansas Hospital Company, LLC

79. Forrest City Hospital Corporation

80. Fort Payne Hospital Corporation

81. Fort Smith HMA, LLC

82. Frankfort Health Partner, Inc.

83. Franklin Hospital Corporation

84. Gadsden Regional Medical Center, LLC

85. Galesburg Hospital Corporation

86. Granbury Hospital Corporation

87. Granite City Hospital Corporation

88. Granite City Illinois Hospital Company, LLC



--------------------------------------------------------------------------------

89. Greenville Hospital Corporation

90. GRMC Holdings, LLC

91. Hallmark Healthcare Company, LLC

92. Hamlet H.M.A., LLC

93. Health Management Associates, Inc.

94. Health Management Associates, LP

95. Health Management General Partner, LLC

96. Health Management General Partner I, LLC

97. HMA Fentress County General Hospital, LLC

98. HMA Hospitals Holdings, LP

99. HMA Santa Rosa Medical Center, LLC

100. HMA Services GP, LLC

101. Hobbs Medco, LLC

102. Hospital of Barstow, Inc.

103. Hospital of Fulton, Inc.

104. Hospital of Louisa, Inc.

105. Hospital of Morristown, Inc.

106. Hospital Management Associates, LLC

107. Hospital Management Services of Florida, LP

108. Jackson Hospital Corporation (KY)

109. Jackson Hospital Corporation (TN)

110. Jackson HMA, LLC

111. Jefferson County HMA, LLC

112. Jourdanton Hospital Corporation

113. Kay County Hospital Corporation

114. Kay County Oklahoma Hospital Company, LLC

115. Kennett HMA, LLC

116. Key West HMA, LLC

117. Kirksville Hospital Company, LLC

118. Knoxville HMA Holdings, LLC

119. Lakeway Hospital Corporation

120. Lancaster Hospital Corporation

121. Las Cruces Medical Center, LLC

122. Lea Regional Hospital, LLC

123. Lehigh HMA, LLC

124. Lexington Hospital Corporation

125. Longview Clinic Operations Company, LLC

126. Longview Medical Center, L.P.

127. Longview Merger, LLC

128. LRH, LLC

129. Lutheran Health Network of Indiana, LLC

130. Madison HMA, LLC

131. Marion Hospital Corporation

132. Marshall County HMA, LLC

133. Martin Hospital Corporation

134. Massillon Community Health System LLC



--------------------------------------------------------------------------------

135. Massillon Health System LLC

136. Massillon Holdings, LLC

137. Mayes County HMA, LLC

138. McKenzie Tennessee Hospital Company, LLC

139. McNairy Hospital Corporation

140. MCSA, L.L.C.

141. Medical Center of Brownwood, LLC

142. Melbourne HMA, LLC

143. Merger Legacy Holdings, LLC

144. Mesquite HMA General, LLC

145. Metro Knoxville HMA, LLC

146. Mississippi HMA Holdings I, LLC

147. Mississippi HMA Holdings II, LLC

148. MMC of Nevada, LLC

149. Moberly Hospital Company, LLC

150. Monroe HMA, LLC

151. MWMC Holdings, LLC

152. Naples HMA, LLC

153. Natchez Hospital Company, LLC

154. National Healthcare of Leesville, Inc.

155. National Healthcare of Mt. Vernon, Inc.

156. Navarro Hospital, L.P.

157. Navarro Regional, LLC

158. NC-DSH, LLC

159. Northampton Hospital Company, LLC

160. Northwest Arkansas Hospitals, LLC

161. Northwest Hospital, LLC

162. NOV Holdings, LLC

163. NRH, LLC

164. Oak Hill Hospital Corporation

165. Oro Valley Hospital, LLC

166. Palmer-Wasilla Health System, LLC

167. Payson Hospital Corporation

168. Pennsylvania Hospital Company, LLC

169. Phillips Hospital Corporation

170. Phoenixville Hospital Company, LLC

171. Poplar Bluff Regional Medical Center, LLC

172. Port Charlotte HMA, LLC

173. Pottstown Hospital Company, LLC

174. Punta Gorda HMA, LLC

175. QHG Georgia Holdings, Inc.

176. QHG Georgia Holdings II, LLC

177. QHG Georgia, LP

178. QHG of Bluffton Company, LLC

179. QHG of Clinton County, Inc.

180. QHG of Enterprise, Inc.



--------------------------------------------------------------------------------

181. QHG of Forrest County, Inc.

182. QHG of Fort Wayne Company, LLC

183. QHG of Hattiesburg, Inc.

184. QHG of Massillon, Inc.

185. QHG of South Carolina, Inc.

186. QHG of Spartanburg, Inc.

187. QHG of Springdale, Inc.

188. Quorum Health Resources, LLC

189. Red Bud Hospital Corporation

190. Red Bud Illinois Hospital Company, LLC

191. Regional Hospital of Longview, LLC

192. River Oaks Hospital, LLC

193. River Region Medical Corporation

194. Rockledge HMA, LLC

195. ROH, LLC

196. Roswell Hospital Corporation

197. Ruston Hospital Corporation

198. Ruston Louisiana Hospital Company, LLC

199. SACMC, LLC

200. Salem Hospital Corporation

201. San Angelo Community Medical Center, LLC

202. San Angelo Medical, LLC

203. San Miguel Hospital Corporation

204. Scranton Holdings, LLC

205. Scranton Hospital Company, LLC

206. Scranton Quincy Holdings, LLC

207. Scranton Quincy Hospital Company, LLC

208. Sebastian Hospital, LLC

209. Sebring Hospital Management Associates, LLC

210. Seminole HMA, LLC

211. Sharon Pennsylvania Holdings, LLC

212. Sharon Pennsylvania Hospital Company, LLC

213. Shelbyville Hospital Corporation

214. Siloam Springs Arkansas Hospital Company, LLC

215. Siloam Springs Holdings, LLC

216. Southeast HMA Holdings, LLC

217. Southern Texas Medical Center, LLC

218. Southwest Florida HMA Holdings, LLC

219. Spokane Valley Washington Hospital Company, LLC

220. Spokane Washington Hospital Company, LLC

221. Statesville HMA, LLC

222. Tennessee HMA Holdings, LP

223. Tennyson Holdings, LLC

224. Tooele Hospital Corporation

225. Tomball Texas Holdings, LLC

226. Tomball Texas Hospital Company, LLC



--------------------------------------------------------------------------------

227. Triad Healthcare Corporation

228. Triad Holdings III, LLC

229. Triad Holdings IV, LLC

230. Triad Holdings V, LLC

231. Triad Nevada Holdings, LLC

232. Triad of Alabama, LLC

233. Triad of Oregon, LLC

234. Triad-ARMC, LLC

235. Triad-El Dorado, Inc.

236. Triad-Navarro Regional Hospital Subsidiary, LLC

237. Tunkhannock Hospital Company, LLC

238. Van Buren H.M.A., LLC

239. Venice HMA, LLC

240. VHC Medical, LLC

241. Vicksburg Healthcare, LLC

242. Victoria Hospital, LLC

243. Victoria of Texas, L.P.

244. Virginia Hospital Company, LLC

245. Warren Ohio Hospital Company, LLC

246. Warren Ohio Rehab Hospital Company, LLC

247. Watsonville Hospital Corporation

248. Waukegan Hospital Corporation

249. Waukegan Illinois Hospital Company, LLC

250. Weatherford Hospital Corporation

251. Weatherford Texas Hospital Company, LLC

252. Webb Hospital Corporation

253. Webb Hospital Holdings, LLC

254. Wesley Health System LLC

255. West Grove Hospital Company, LLC

256. WHMC, LLC

257. Wilkes-Barre Behavioral Hospital Company, LLC

258. Wilkes-Barre Holdings, LLC

259. Wilkes-Barre Hospital Company, LLC

260. Williamston Hospital Corporation

261. Winder HMA, LLC

262. Women & Children’s Hospital, LLC

263. Woodland Heights Medical Center, LLC

264. Woodward Health System, LLC

265. Yakima HMA, LLC

266. York Pennsylvania Holdings, LLC

267. York Pennsylvania Hospital Company, LLC

268. Youngstown Ohio Hospital Company, LLC



--------------------------------------------------------------------------------

Exhibit B

Specified Agreements

 

1. Indenture dated as of November 22, 2011, among Borrower, the Guarantors and
Regions Bank (successor to U.S. Bank National Association), as Trustee, relating
to the issuance by Borrower of its 8% Senior Notes due 2019

 

2. Indenture dated as of July 18, 2012, among Borrower, the Guarantors and
Regions Bank, as Trustee, relating to the issuance by Borrower of its 7.125%
Senior Notes due 2020

 

3. Indenture dated as of August 17, 2012, among Borrower, the Guarantors and
Regions Bank, as Trustee, relating to the issuance by Borrower of its 5.125%
Senior Secured Notes due 2018

 

4. Indenture dated as of January 27, 2014, among Borrower (as successor by
merger to FWCT-2 Escrow Corporation), the Guarantors and Regions Bank, as
Trustee, relating to the issuance by Borrower of its 6.875% Senior Notes due
2022

 

5. Indenture dated as of January 27, 2014, among Borrower (as successor by
merger to FWCT-2 Escrow Corporation), the Guarantors and Regions Bank, as
Trustee, relating to the issuance by Borrower of its 5.125% Senior Secured Notes
due 2021



--------------------------------------------------------------------------------

EXHIBIT C-2

Form of Opinion of General Counsel of Parent



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

May 18, 2015

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and

Issuing Bank

Eleven Madison Avenue

New York, New York 10010

 

  RE: Incremental Term Loan Assumption Agreement, dated as of May 18, 2015

Ladies and Gentlemen:

I am Executive Vice President, Secretary and General Counsel of CHS/Community
Health Systems, Inc., a Delaware corporation (the “Borrower”), and have acted as
Counsel for the Borrower, Community Health Systems, Inc. (“Parent”) and each of
the Subsidiaries listed on the Schedule of Guarantors attached hereto as
Schedule A (each a “Guarantor” and, collectively, the “Guarantors”, and together
with the Borrower and Parent, the “Credit Parties”) in connection with the
Incremental Term Loan Assumption Agreement, dated as of even date herewith (the
“Assumption Agreement”), among Parent, the Borrower, the Guarantors, and Credit
Suisse AG, as Administrative Agent and Collateral Agent (the “Agent”), and the
Lenders listed on the signature pages thereto. Reference is made to that certain
Credit Agreement, dated as of July 25, 2007, as amended and restated as of
November 5, 2010, February 2, 2012 and January 27, 2014, and as amended by that
certain Amendment No. 1 and Incremental Term Loan Assumption Agreement, dated as
of March 9, 2015 (as so amended and amended and restated, the “Credit
Agreement”), among Parent, the Borrower, Agent, and the Lenders party thereto.

This opinion is delivered to you pursuant to subsection Section 6(c) of the
Assumption Agreement. All capitalized terms used herein that are defined in, or
by reference in, the Credit Agreement have the meanings assigned to such terms
therein, or by reference therein, unless otherwise defined herein. With your
permission, all assumptions and statements of reliance herein have been made
without any independent investigation or verification on my part except to the
extent otherwise expressly stated, and I express no opinion with respect to the
subject matter or accuracy of such assumptions or items relied upon.



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and Issuing Bank

May 18, 2015

Page 2 of 5

 

In connection with this opinion, I have (i) investigated such questions of law,
(ii) examined originals or certified, conformed or reproduction copies of such
agreements, instruments, documents, and records of the Credit Parties, such
certificates of public officials and such other documents, and (iii) received
such information from officers and representatives of the Credit Parties, as I
have deemed necessary or appropriate for the purposes of this opinion. For
purposes of the opinions on the existence and good standing of each Credit
Party, I have relied solely upon certificates of existence of recent date issued
by the Secretary of State of the applicable state of incorporation or formation.
I have examined, among other documents, the following:

(a) an executed copy of the Assumption Agreement; and

(b) a copy of the Credit Agreement.

The documents referred to in items (a) and (b) above, inclusive, are referred to
herein as the “Transaction Documents”.

In all such examinations, I have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures on original or
certified, conformed or reproduction copies of documents of all parties (other
than with respect to the Credit Parties to the extent signed in my presence),
the authenticity of original and certified documents and the conformity to
original or certified documents of all copies submitted to me as conformed or
reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, I have relied upon, and assume the accuracy of, certificates
and oral or written statements and other information of or from public officials
and others, and assume compliance on the part of all parties to the Transaction
Documents with their covenants and agreements contained therein.

With respect to the opinions expressed in clauses (ii) and (iv) of paragraph
(b) below, my opinions are limited (x) to my actual knowledge of the respective
business activities and properties of the Credit Parties in respect of such
matters and without any independent investigation or verification on my part and
(y) to my review of only those laws and regulations that, in my experience, are
normally applicable to transactions of the type contemplated by the Transaction
Documents.

To the extent it may be relevant to the opinions expressed herein, I have
assumed that the parties to the Transaction Documents, other than Parent, the
Borrower and the Guarantors, have the corporate power to enter into and perform
such documents and that (except as set forth in paragraph (b) below) such
documents have been duly authorized, executed and delivered by, and constitute
legal, valid and binding obligations of, such parties.



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and Issuing Bank

May 18, 2015

Page 3 of 5

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth therein, I am of the opinion that:

(a) Each Guarantor is a corporation, limited liability company, or limited
partnership validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has all power and
authority necessary to execute, deliver and perform its obligations under the
Transaction Documents.

(b) The execution and delivery by each Credit Party of the Assumption Agreement
and the performance by each Credit Party of its respective obligations under
each of the Transaction Documents and the borrowings by the Borrower and the
grant by each Credit Party of the security interests pursuant to the Transaction
Documents to which it is a party (i) have been authorized, in the case of each
Guarantor, by all necessary action by such Guarantor, (ii) do not require under
present law any filing or registration by any Credit Party with, or approval or
consent to any Credit Party of, any governmental agency or authority of the
State of Tennessee that has not been made or obtained, except those required in
the ordinary course of business in connection with the future performance, if
any, by each Credit Party of its respective obligations under certain covenants
contained in the Transaction Documents to which it is a party or pursuant to
securities or other laws that may be applicable to the disposition of any
collateral subject thereto, (iii) do not contravene any provision of the
certificate of incorporation or bylaws or similar organizational document of any
Guarantor, (iv) do not violate any present law, or present regulation of any
governmental agency or authority, of the State of Tennessee known by me to be
applicable to any Credit Party or its properties, (v) do not breach or cause a
default under any agreement or violate any court decree or order binding upon
such Credit Party or its property (this opinion being limited (x) to those
agreements, decrees or orders that have been filed as exhibits (or are
incorporated by reference as exhibits) to the Form 10-K of Parent for the year
ended December 31, 2014 and (y) in that I express no opinion with respect to any
breach, default or violation not readily ascertainable from the face of any such
agreement, decree or order, or arising under or based upon any cross default
provision insofar as it relates to a default under an agreement not so
identified to me, or arising under or based upon any covenant of a financial or
numerical nature or requiring computation), and (vi) will not result in or
require the creation or imposition of any Lien upon any properties of a Credit
Party pursuant to the provisions of any agreement (this opinion being limited to
those agreements that have been filed as exhibits (or are incorporated by
reference as exhibits) to the Form 10-K of Parent for the year ended
December 31, 2014).

(c) The Assumption Agreement has been duly executed and delivered on behalf of
each Guarantor that is a party thereto.

To my actual knowledge, I am not aware of any pending legal proceeding before,
or pending investigation by, any court or administrative agency or authority, or
any arbitration tribunal, against or directly affecting the Credit Parties, or
any of their respective properties, which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief in connection
with or which would adversely affect the legality, validity or enforceability
of, any of the Transaction Documents or the transactions contemplated thereby.



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and Issuing Bank

May 18, 2015

Page 4 of 5

 

I have issued certain limited opinions above as to the corporate, limited
liability company, or limited partnership existence, good standing and authority
of the Guarantors under the law of their respective states of organization. I do
not purport to be an expert in matters of law of jurisdictions other than the
State of Tennessee and the federal law of the United States of America, and have
issued my opinions based solely upon my review of the corporate record of each
Guarantor.

The opinions set forth above are subject to the following qualifications and
limitations:

 

  (a) I express no opinion regarding the application of federal or state
securities laws to the transactions contemplated in the Transaction Documents;

 

  (b) I express no opinion regarding (i) the effect of fraudulent conveyance,
fraudulent transfer and other similar laws relating to or affecting the rights
of creditors and (ii) restrictions relating to capital adequacy that may be
applicable to any Guarantor to the extent any Transaction Document may be deemed
a dividend or distribution; and

 

  (c) To the extent that section 8.31 of the Revised Model Business Corporation
Act (as adopted in any state in which a Credit Party is incorporated) or other
corporation law analogous thereto may apply, I have assumed the transactions
described in the Transaction Documents are fair to the Credit Parties.

I am qualified to practice law in the State of Tennessee, and I am no expert in
and express no opinions as to the laws of other jurisdictions other than to the
federal laws of the United States of America and the laws of the State of
Tennessee, as currently in effect. I assume no obligation to supplement this
opinion if any applicable laws change after the date hereof or if I become aware
of any facts that might change the opinions expressed herein after the date
hereof.



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and Issuing Bank

May 18, 2015

Page 5 of 5

 

The opinions expressed herein are solely for the benefit of the Lenders and the
Agent and may not be relied on in any manner or for any purpose by any other
person or entity.

 

Very truly yours, Rachel A. Seifert Executive Vice President, Secretary and
General Counsel

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

Schedule A

Schedule of Guarantors

 

1. Abilene Hospital, LLC

2. Abilene Merger, LLC

3. Affinity Health Systems, LLC

4. Affinity Hospital, LLC

5. Amory HMA, LLC

6. Anna Hospital Corporation

7. Anniston HMA, LLC

8. Bartow HMA, LLC

9. Berwick Hospital Company, LLC

10. Big Bend Hospital Corporation

11. Big Spring Hospital Corporation

12. Biloxi H.M.A., LLC

13. Birmingham Holdings, LLC

14. Birmingham Holdings II, LLC

15. Blackwell HMA, LLC

16. Blue Island Hospital Company, LLC

17. Blue Island Illinois Holdings, LLC

18. Bluefield Holdings, LLC

19. Bluefield Hospital Company, LLC

20. Bluffton Health System LLC

21. Brandon HMA, LLC

22. Brevard HMA Holdings, LLC

23. Brevard HMA Hospitals, LLC

24. Brownwood Hospital, L.P.

25. Brownwood Medical Center, LLC

26. Bullhead City Hospital Corporation

27. Bullhead City Hospital Investment Corporation

28. Campbell County HMA, LLC

29. Carlisle HMA, LLC

30. Carlsbad Medical Center, LLC

31. Carolinas JV Holdings General, LLC

32. Carolinas JV Holdings, L.P.

33. Central Florida HMA Holdings, LLC

34. Central States HMA Holdings, LLC

35. Centre Hospital Corporation

36. Chester HMA, LLC

37. CHHS Holdings, LLC

38. CHS Kentucky Holdings, LLC

39. CHS Pennsylvania Holdings, LLC

40. CHS Virginia Holdings, LLC

41. CHS Washington Holdings, LLC

42. Citrus HMA, LLC



--------------------------------------------------------------------------------

43. Clarksdale HMA, LLC

44. Clarksville Holdings, LLC

45. Clarksville Holdings II, LLC

46. Cleveland Hospital Corporation

47. Cleveland Tennessee Hospital Company, LLC

48. Clinton HMA, LLC

49. Clinton Hospital Corporation

50. Coatesville Hospital Corporation

51. Cocke County HMA, LLC

52. College Station Hospital, L.P.

53. College Station Medical Center, LLC

54. College Station Merger, LLC

55. Community GP Corp.

56. Community Health Investment Company, LLC

57. Community LP Corp.

58. CP Hospital GP, LLC

59. CPLP, LLC

60. Crestwood Hospital, LLC

61. Crestwood Hospital LP, LLC

62. CSMC, LLC

63. CSRA Holdings, LLC

64. Deaconess Holdings, LLC

65. Deaconess Hospital Holdings, LLC

66. Deming Hospital Corporation

67. Desert Hospital Holdings, LLC

68. Detar Hospital, LLC

69. DHFW Holdings, LLC

70. DHSC, LLC

71. Dukes Health System, LLC

72. Dyersburg Hospital Corporation

73. Emporia Hospital Corporation

74. Evanston Hospital Corporation

75. Fallbrook Hospital Corporation

76. Florida HMA Holdings, LLC

77. Foley Hospital Corporation

78. Forrest City Arkansas Hospital Company, LLC

79. Forrest City Hospital Corporation

80. Fort Payne Hospital Corporation

81. Fort Smith HMA, LLC

82. Frankfort Health Partner, Inc.

83. Franklin Hospital Corporation

84. Gadsden Regional Medical Center, LLC

85. Galesburg Hospital Corporation

86. Granbury Hospital Corporation

87. Granite City Hospital Corporation

88. Granite City Illinois Hospital Company, LLC



--------------------------------------------------------------------------------

89. Greenville Hospital Corporation

90. GRMC Holdings, LLC

91. Hallmark Healthcare Company, LLC

92. Hamlet H.M.A., LLC

93. Health Management Associates, Inc.

94. Health Management Associates, LP

95. Health Management General Partner, LLC

96. Health Management General Partner I, LLC

97. HMA Fentress County General Hospital, LLC

98. HMA Hospitals Holdings, LP

99. HMA Santa Rosa Medical Center, LLC

100. HMA Services GP, LLC

101. Hobbs Medco, LLC

102. Hospital of Barstow, Inc.

103. Hospital of Fulton, Inc.

104. Hospital of Louisa, Inc.

105. Hospital of Morristown, Inc.

106. Hospital Management Associates, LLC

107. Hospital Management Services of Florida, LP

108. Jackson Hospital Corporation (KY)

109. Jackson Hospital Corporation (TN)

110. Jackson HMA, LLC

111. Jefferson County HMA, LLC

112. Jourdanton Hospital Corporation

113. Kay County Hospital Corporation

114. Kay County Oklahoma Hospital Company, LLC

115. Kennett HMA, LLC

116. Key West HMA, LLC

117. Kirksville Hospital Company, LLC

118. Knoxville HMA Holdings, LLC

119. Lakeway Hospital Corporation

120. Lancaster Hospital Corporation

121. Las Cruces Medical Center, LLC

122. Lea Regional Hospital, LLC

123. Lehigh HMA, LLC

124. Lexington Hospital Corporation

125. Longview Clinic Operations Company, LLC

126. Longview Medical Center, L.P.

127. Longview Merger, LLC

128. LRH, LLC

129. Lutheran Health Network of Indiana, LLC

130. Madison HMA, LLC

131. Marion Hospital Corporation

132. Marshall County HMA, LLC

133. Martin Hospital Corporation

134. Massillon Community Health System LLC



--------------------------------------------------------------------------------

135. Massillon Health System LLC

136. Massillon Holdings, LLC

137. Mayes County HMA, LLC

138. McKenzie Tennessee Hospital Company, LLC

139. McNairy Hospital Corporation

140. MCSA, L.L.C.

141. Medical Center of Brownwood, LLC

142. Melbourne HMA, LLC

143. Merger Legacy Holdings, LLC

144. Mesquite HMA General, LLC

145. Metro Knoxville HMA, LLC

146. Mississippi HMA Holdings I, LLC

147. Mississippi HMA Holdings II, LLC

148. MMC of Nevada, LLC

149. Moberly Hospital Company, LLC

150. Monroe HMA, LLC

151. MWMC Holdings, LLC

152. Naples HMA, LLC

153. Natchez Hospital Company, LLC

154. National Healthcare of Leesville, Inc.

155. National Healthcare of Mt. Vernon, Inc.

156. Navarro Hospital, L.P.

157. Navarro Regional, LLC

158. NC-DSH, LLC

159. Northampton Hospital Company, LLC

160. Northwest Arkansas Hospitals, LLC

161. Northwest Hospital, LLC

162. NOV Holdings, LLC

163. NRH, LLC

164. Oak Hill Hospital Corporation

165. Oro Valley Hospital, LLC

166. Palmer-Wasilla Health System, LLC

167. Payson Hospital Corporation

168. Pennsylvania Hospital Company, LLC

169. Phillips Hospital Corporation

170. Phoenixville Hospital Company, LLC

171. Poplar Bluff Regional Medical Center, LLC

172. Port Charlotte HMA, LLC

173. Pottstown Hospital Company, LLC

174. Punta Gorda HMA, LLC

175. QHG Georgia Holdings, Inc.

176. QHG Georgia Holdings II, LLC

177. QHG Georgia, LP

178. QHG of Bluffton Company, LLC

179. QHG of Clinton County, Inc.

180. QHG of Enterprise, Inc.



--------------------------------------------------------------------------------

181. QHG of Forrest County, Inc.

182. QHG of Fort Wayne Company, LLC

183. QHG of Hattiesburg, Inc.

184. QHG of Massillon, Inc.

185. QHG of South Carolina, Inc.

186. QHG of Spartanburg, Inc.

187. QHG of Springdale, Inc.

188. Quorum Health Resources, LLC

189. Red Bud Hospital Corporation

190. Red Bud Illinois Hospital Company, LLC

191. Regional Hospital of Longview, LLC

192. River Oaks Hospital, LLC

193. River Region Medical Corporation

194. Rockledge HMA, LLC

195. ROH, LLC

196. Roswell Hospital Corporation

197. Ruston Hospital Corporation

198. Ruston Louisiana Hospital Company, LLC

199. SACMC, LLC

200. Salem Hospital Corporation

201. San Angelo Community Medical Center, LLC

202. San Angelo Medical, LLC

203. San Miguel Hospital Corporation

204. Scranton Holdings, LLC

205. Scranton Hospital Company, LLC

206. Scranton Quincy Holdings, LLC

207. Scranton Quincy Hospital Company, LLC

208. Sebastian Hospital, LLC

209. Sebring Hospital Management Associates, LLC

210. Seminole HMA, LLC

211. Sharon Pennsylvania Holdings, LLC

212. Sharon Pennsylvania Hospital Company, LLC

213. Shelbyville Hospital Corporation

214. Siloam Springs Arkansas Hospital Company, LLC

215. Siloam Springs Holdings, LLC

216. Southeast HMA Holdings, LLC

217. Southern Texas Medical Center, LLC

218. Southwest Florida HMA Holdings, LLC

219. Spokane Valley Washington Hospital Company, LLC

220. Spokane Washington Hospital Company, LLC

221. Statesville HMA, LLC

222. Tennessee HMA Holdings, LP

223. Tennyson Holdings, LLC

224. Tooele Hospital Corporation

225. Tomball Texas Holdings, LLC

226. Tomball Texas Hospital Company, LLC



--------------------------------------------------------------------------------

227. Triad Healthcare Corporation

228. Triad Holdings III, LLC

229. Triad Holdings IV, LLC

230. Triad Holdings V, LLC

231. Triad Nevada Holdings, LLC

232. Triad of Alabama, LLC

233. Triad of Oregon, LLC

234. Triad-ARMC, LLC

235. Triad-El Dorado, Inc.

236. Triad-Navarro Regional Hospital Subsidiary, LLC

237. Tunkhannock Hospital Company, LLC

238. Van Buren H.M.A., LLC

239. Venice HMA, LLC

240. VHC Medical, LLC

241. Vicksburg Healthcare, LLC

242. Victoria Hospital, LLC

243. Victoria of Texas, L.P.

244. Virginia Hospital Company, LLC

245. Warren Ohio Hospital Company, LLC

246. Warren Ohio Rehab Hospital Company, LLC

247. Watsonville Hospital Corporation

248. Waukegan Hospital Corporation

249. Waukegan Illinois Hospital Company, LLC

250. Weatherford Hospital Corporation

251. Weatherford Texas Hospital Company, LLC

252. Webb Hospital Corporation

253. Webb Hospital Holdings, LLC

254. Wesley Health System LLC

255. West Grove Hospital Company, LLC

256. WHMC, LLC

257. Wilkes-Barre Behavioral Hospital Company, LLC

258. Wilkes-Barre Holdings, LLC

259. Wilkes-Barre Hospital Company, LLC

260. Williamston Hospital Corporation

261. Winder HMA, LLC

262. Women & Children’s Hospital, LLC

263. Woodland Heights Medical Center, LLC

264. Woodward Health System, LLC

265. Yakima HMA, LLC

266. York Pennsylvania Holdings, LLC

267. York Pennsylvania Hospital Company, LLC

268. Youngstown Ohio Hospital Company, LLC



--------------------------------------------------------------------------------

SCHEDULE I

Incremental 2019 Term G Loans

 

Incremental 2019 Term G Lender

   Incremental 2019
Term G Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 328,079,806.19   

Existing 2021 Term D Lenders2

   $ 1,271,920,193.81      

 

 

 

TOTAL

$ 1,600,000,000.00      

 

 

 

 

2  Existing 2021 Term D Lender signature pages are on file with the
Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE II

Incremental 2021 Term H Loans

 

Incremental 2021 Term H Lender

   Incremental 2021
Term H Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 799,865,392.30   

Existing 2021 Term D Lenders3

   $ 2,144,091,861.08      

 

 

 

TOTAL

$ 2,943,957,253.38      

 

 

 

 

3  Existing 2021 Term D Lender signature pages are on file with the
Administrative Agent.